On the 5th day of March, 1910, judgment was rendered against the appellant in the superior court of Muskogee county for a violation of the prohibitory liquor law, and his punishment assessed at a fine of one hundred dollars and imprisonment in the county jail for a period of thirty days. The amended case-made shows that appellant was given 90 days from said date in which to file petition in error and case-made in this court. But the case-made was not filed in this court until the 23rd day of June, 1910, which was nineteen days after the expiration of the time allowed by the trial court. Therefore this court did not acquire jurisdiction of the appeal. Errors appear in the record for which the judgment of the lower court would have been reversed if the appeal had been filed in time to give this court jurisdiction, but as it is we are without discretion to do otherwise than to dismiss the appeal. The appeal is, therefore, dismissed.